37 So.3d 264 (2009)
Ronald DURKIN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-1112.
District Court of Appeal of Florida, Second District.
March 11, 2009.
Frank G. Fernandez of Fernandez, Larkin & Garcia, P.A., Tampa, for Appellant.
PER CURIAM.
We affirm the summary denial of Ronald Durkin's motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. One claim was based on allegations of newly discovered evidence, but the evidence was not newly discovered as shown by the record attachments to the circuit court's order. The second claim was not based on allegations of newly discovered evidence, and therefore it was time barred. See Fla. R.Crim. P. 3.850(b) (providing two-year window for postconviction claims in the absence of exceptional *265 circumstances like newly discovered evidence).
Affirmed.
NORTHCUTT, C.J., and ALTENBERND and KHOUZAM, JJ., Concur.